Exhibit 10.21

LOGO [g54316ex10-21_001to004.jpg]

Terms and Conditions :

1.0 WORK RELATED

1.1 You will devote full time to the work of SYNTEL Ltd. (herein referred as
SIL), and shall not undertake any direct / indirect business / work / assignment
etc. even on part-time basis whether for any consideration or not, save with the
prior written permission from the Company.

1.2 You will use your best efforts in the performance of employment duties
assigned to you from time to time and to, at all times, act in good faith and in
the best interests of SILL, you will comply with all rules, regulations and
procedures established by SIL.

1.3 You will retire from the SIL’s services on reaching the age of 60 yrs or
earlier if found medically unfit. The age or date of birth already given by you
in your application form would be treated a binding and final. The actual date
of retirement shall be the last date of the calender month in which you were
born.

2.0 SOFTWARE RELATED

You are strictly prohibited from bringing any unauthorized / infringed copies of
software in the office premises, from any external sources or copying software
from one computer system to another which may include any violation of the
provisions of the Copyrights Act. Non-compliance of this rule will be regarded
as a serious offense and you will be subjected to appropriate disciplinary
action.

3.0 INTELLECTUAL PROPERTY RIGHTS

3.1 You will agree to inform SIL of full details of all your inventions,
discoveries, concepts and ideas (collectively called “Developments”), whether
patentable or not, including but not limited to, hardware and apparatus,
products, processes and methods, formulae, computer programs and techniques, as
well as any improvements and related knowledge, which you conceive, improve,
complete, or put in to practice (whether alone or jointly with others) while you
continue in the employment of SIL; and which relate to the present or
prospective business, work or investigations of SIL; or which result from any
work you do using any equipment, facilities, materials or personnel of SIL; or
which has or have been developed by you or under your supervision, or which
result from or are suggested by any work, which you do or may do for SIL.

3.2 The ownership of all “developmental” work and documentation created by you
shall from the moment of its creation, vest in SIL. Thus, you agree to assign
and do hereby assign to SIL, SIL’s nominee, your entire right, title and
interest in -

 

•  

all Developments;

 

•  

all trademarks, copyrights and mast work rights in the developments; and

 

•  

all patent applications filed, patents granted on any development, including
those in foreign countries, which you conceive or make (whether alone or with
others) while employed by SIL or within two (2) years of the end of your
employment (if conceived as a result of your Employment).

 

Page 1 of 4



--------------------------------------------------------------------------------

LOGO [g54316ex10-21_001to004.jpg]

 

3.3 You acknowledge existence of SIL’s present and future products, know how,
processes, software products, programs, codes, documentation and flowcharts in
any form and agree to abide by the procedures of the Copyright Law in force in
India and foreign countries, which prohibits the reproduction of such protected
works, in whole or in part, or in any form or by any other means without the
prior written permission of SIL.

3.4 You will assign to SIL your entire right, title and interest in any
invention or improvement that you might make solely or jointly with others,
during the course of your employment with SIL relating to any and all products /
services / software / software tools marketed or manufactured or developed and
that you will perform any acts and execute such documents without expenses to
you which, in he judgements of SIL or its attorneys may be needful or desirable
to secure to the Company patent protection and any / all rights relating to such
invention or improvement.

4.0 NONSOLICITATION / NONCOMPLETE / NONDIVERSION

4.1 During the term of this Employment Agreement and for a period of two
(2) years subsequent to the termination of this Agreement, you will not, without
the prior written consent of SIL, directly, indirectly, or through any other
party solicit business from or perform services for any direct or indirect SIL
customer or any prospective SIL customer whom you had any contact with or
exposure to, at any time during the term of this Employment Agreement.

4.2 During the term of this Employment Agreement and for a period of two
(2) years subsequent to the termination of this Agreement, you will not, without
the prior written consent of SIL, seek engagement or employment, either
full-time or contractually with any organization that is likely to deploy you on
project / assignment in Offshore or Onsite client engagement where SIL is
already working for the same client and where you have been engaged in a project
with the client organization for a period exceeding one month. This clause does
not apply if a period of one year has already exceeded from the last date of
working with the specific client.

4.3 During the term of this Employment Agreement and for a period of two
(2) years subsequent to the termination of this Agreement, you will no, without
the prior written consent of SIL directly, indirectly, or through any other
party solicit, offer to, or accept the employment of, persons who are then, or
were during the previous six (6) months, employees of SIL or any SIL subsidiary
/ associate / affiliate.

5.0 SPECIALIZED TRAINING & KNOWLEDGE ACQUISITION

5.1 If you have to undergo any specialized training in SIL or arranged by SIL,
you will have to undertake a training agreement to serve SIL for a minimum
period of one year from the date of undergoing the specialized training.
Liquidated damages in case of breach of agreement in this regard would be Rs.
1,00,000/- (Rupees One Lac Only). During this training period if your
performance if found to be unsatisfactory, the Company reserves the right to
terminate you from this employment.

 

Page 2 of 4



--------------------------------------------------------------------------------

LOGO [g54316ex10-21_001to004.jpg]

 

5.2 On deputation to a client site for knowledge Acquisition and subsequent
knowledge Transfer on a client’s application, either for development,
enhancement, maintenance or support, you will be understood to have gathered
intellectual property on behalf of SIL while on such deputation. As a
consequence, you shall commit to serving SIL for a minimum period of six months
from the date of return to India from the Onsite engagement. This clause does
not apply in the event that you are transferred, within SIL, to another client
engagement where the value of the initial knowledge acquisition has diminished
and therefore does not constitute knowledge attrition.

6.0 CONFIDENTIALITY

6.1 In connection with your providing certain products and / or services to SIL
and / or on behalf of SIL, you will have access to information concerning SIL
and SIL’s clients. As a condition to your being given access to such
information, you agree to treat any information concerning SIL and / or SIL’s
clients (whether prepared by SIL, its advisors or otherwise) which is furnished
to you by or on behalf of SIL and / or SIL’s clients (herein collectively
referred to as the “Confidential Information”) in accordance with the provisions
of this letter and to take or abstain from taking certain other actions herein
set forth. The term “Confidential Information” does not include information
which (i) is already in your possession, or (ii) becomes generally available to
the public other than as a result of a disclosure by you or (iii) becomes
available to you on a non-confidential basis from a source other than SIL and /
or SIL’s clients. The confidential Information shall be solely used for the
purpose of and on behalf of SIL and you further agree that disclosure of the
same shall be with prior permission of SIL.

6.2 You agree to promptly redeliver to SIL, upon request, all Confidential
Information including all Intellectual property rights, whether registered or
unregistered on any tangible media and that you will not retain any copies,
extracts or other reproductions in whole or in part of such material. You
further agree that breach of this confidentiality letter agreement could cause
irreparable harm to SIL and that SIL shall be entitled to any and all injunctive
relief, as well as monetary damages, including reasonable attorney fees, for
such breach.

7.0 ARBITRATION

All disputes or difference what so ever arising between the parties out of or
related to this contract or the construction or meaning and operation or effect
of this contract or the breach thereof shall be settled by arbitration in
accordance with rules of arbitration of the Indian Merchant Chambers and award
made in pursuant thereof shall be binding on the parties.

You or SIL may demand arbitration by giving a written notice to the other party
stating the nature of the controversy.

8.0 GOVERNING LAW

The validity, constructing, interpretation and performance of this Contract will
be governed by Indian Laws and adjudicated upon by a competent Court in Mumbai.

 

Page 3 of 4



--------------------------------------------------------------------------------

LOGO [g54316ex10-21_001to004.jpg]

 

9.0 REMEDIES

9.1 Notwithstanding paragraph (Arbitration clause), you agree that your failure
or neglect to perform, keep, or observe any term, provision, condition,
covenant, warranty, or representation contained in this Contract, the
confidentiality Contract or any other agreement between you and SIL will cause
SIL immediate and irreparable harm and that SILL is, in addition to all other
remedies available to it, entitled to immediate injunctive and equitable relief
from a court having jurisdiction to prevent any breach and to secure the
enforcement of its rights hereunder.

9.2 Remedies for damages procuring prior to SIL’s knowledge of breach or until
action in breach ends and related in any way to the effects of the breach shall
include but not be limited to monetary damage, liquidated damage, attorney’s
fees and other cause related to the action.

10.0 OTHERS

10.1 You will also be covered by the Company’s Mediclaim and Accident Insurance
Policy.

10.2 This appointment is being made in good faith on the basis of your CV and
other information provided by you during the course of SIL and you mutual
discussions. Any data, which is not in consonance with the information provided
by you, shall result in termination of employment forthwith and you shall
indemnify SIL in full, for any losses suffered by SIL. SILL reserves the right
to make suitable formal / informal checks with your educational institutions and
previous employers as may be applicable. You are requested to produce all the
documents as mentioned in the checklist attached on your date of joining.

10.3 You shall not accept any presents, commissions, or any kind of
gratification in cash or kind from any person, party, firm or company having
dealings with SIL group of if any companies and if you are offered you will
report the same immediately to SIL.

10.4 On matters not specifically covered in this Employment Contract, you shall
be governed by SIL’s service rules, practices, etc. which are liable for
modifications, additions, total or partial withdrawal, suspension / revocation,
etc. from time to time. SIL’s decision on all such matters shall be final and
binding on you.

11.0 SEVERABILITY

If any clause in this agreement is held invalid, illegal or uneforceable for any
reason, that provision shall be severed and the remainder of the provisions of
this agreements will continue in full force and effect as if this agreement had
been executed without such invalid provision.

 

For, SYNTEL Ltd.     Confirmed and Agreed to Signature  

/s/ Ashwini Karkada

    Signature  

/s/ V S Raj

Name  

Ashwini Karkada

    Your Name  

V S Raj

DATE:  

13/10/08

    DATE:  

 

 

Page 4 of 4